AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                   v.                                                    (For Revocation of Probation or Supervised Release)


                                                                         Case No.         6:13CR60025-001
                  Michael D. Jordan
                                                                         USM No.          11616-010
                                                                                                Benjamin D. Hooten
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         Special and Standard listed below of the term of supervision.
    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended
One                          Standard Condition Seven – Use of Controlled Substances                          January 19, 2018
Two                          Special Condition Two – Submit to Substance Abuse Treatment                      February 2, 2018
Three                        Special Condition Two – Submit to Drug Testing                                   May 4, 2018
Four                         Standard Condition Two– Report to Probation                                      April 10, 2018
Five                         Standard Condition Three– Follow Instructions                                    May 5, 2018
Six                          Stand Condition Five– Maintain Employment                                        May 21, 2018

       The defendant is sentenced as provided in pages 2 through 3                   of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              1843                                       October 12, 2018
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1982
                                                                                               /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                           Signature of Judge
                 Hot Springs, Arkansas
                                                                           Honorable Susan O. Hickey, United States District Judge
                                                                                                Name and Title of Judge


                                                                                                  October 17, 2018
                                                                                                          Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   3
DEFENDANT:                MICHAEL D. JORDAN
CASE NUMBER:              6:13CR60025-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
       Seven (7) months imprisonment with credit for time served in federal custody. No supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                     .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 5 — Criminal Monetary Penalties


                                                                                                     Judgment — Page   3   of      3
DEFENDANT:                MICHAEL D. JORDAN
CASE NUMBER:              6:13CR60025-001
                                               CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                  Assessment                   JVTA Assessment*        Fine                       Restitution
TOTALS         $ 50*                       $ NA                      $ NA                      $ NA
*Original assessment ordered that remains outstanding. Payment should be sent to the U.S. District Court Clerk’s Office, 30 S. 6th
Street, Room 1038, Fort Smith, Arkansas 72901

     The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

     The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

   If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
   otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
   victims must be paid before the United States is paid.
Name of Payee                           Total Loss**                 Restitution Ordered            Priority or Percentage




TOTALS                               $                          0.00           $                         0.00


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          the interest requirement is waived for the                 fine          restitution.
          the interest requirement for the              fine            restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
